internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-102422-00 date date legend trust a p x y z state d1 d2 d3 d4 this responds to your request dated date together with subsequent correspondence that p be given an extension of time in which to elect to treat its plr-102422-00 subsidiaries as qualified subchapter_s subsidiaries qsubs under sec_1361 of the internal_revenue_code facts according to the information submitted x was incorporated under state law on d1 and elected subchapter_s status effective d2 y was incorporated under state law on d3 and elected subchapter_s status effective d3 prior to d4 the sole shareholder of x and y was trust p represents that trust is a grantor_trust all of which is treated as owned wholly by a under sec_671 through to consolidate business operations trust incorporated p on d4 and contributed all of its x and y stock to p in exchange for p common_stock in addition p incorporated z on d4 and filed a valid qsub election for z effective d4 p intended to treat x and y as qsubs effective d4 however p inadvertently failed to file an election to treat x and y as qsubs p later submitted a private_letter_ruling request asking for an extension of time in which to elect to treat x and y as qsubs effective d4 under sec_301_9100-1 through of the procedure and administration regulations law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1361 provides that generally a qsub shall not be treated as a separate corporation and that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation sec_1_1361-3 of the income_tax regulations provides that an s_corporation may elect to treat an eligible subsidiary as a qsub by filing a completed form to be prescribed by the service sec_1_1361-3 provides guidance on when a qsub election will be effective on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center t d 2000_6_irb_498 provides that taxpayers should continue to follow notice_97_4 when making a qsub election until the qsub election form is published plr-102422-00 sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register or a notice published in the internal_revenue_bulletin sec_301_9100-3 sets forth the standards which the commissioner uses to determine whether to grant a discretionary extension of time these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of government conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly p is granted an extension of time of sixty days from the date of this letter to elect to treat x and y as qsubs effective d4 the election should be made by following the procedure set forth in notice_97_4 a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether p is an s_corporation or whether x y or z is a qsub for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
